     DAVID A. BOONE, ESQ., #74165
 1
     LAW OFFICES OF DAVID A BOONE
 2   1611 The Alameda
     San Jose, California 95126
 3   Telephone (408) 291-6000
     Facsimile (408) 291-6016
 4
     Email: lodab@aol.com
 5
     Attorney for Derrick Paul Chan &
 6   Cynthia Reiko Chan, Debtors/Appellants
 7
 8
 9
                             IN THE UNITED STATES DISTRICT COURT
10
11                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

12   In re                                )               Case No.: 4:18-cv-05582 HSG
                                          )
13
     DERRICK PAUL CHAN,                   )               Chapter 7
14   CYNTHIA REIKO CHAN,                  )
                                          )               Bankruptcy No. 14-41673 RLE
15                            Debtors.    )
     ______________________________       )
16
                                          )
17   DERRICK PAUL CHAN,                   )
     CYNTHIA REIKO CHAN,                  )
18                                        )
                        Appellants,       )               [PROPOSED] ORDER GRANTING
19
                                          )               STIPULATED MOTION FOR STAY OF
20          vs.                           )               PROCEEDINGS
                                          )
21   MARTHA G. BRONITSKY,                 )
     Chapter 13 Trustee; and              )
22
     SARAH L. LITTLE,                     )
23   Chapter 7 Trustee;                   )
                                          )
24                             Appellees. )
     ____________________________________)                HON. HAYWOOD S. GILLIAM, JR.
25
26           Upon stipulated motion for stay of proceedings, which was filed on January 16, 2019, as

27   Docket No. 19, and good cause appearing therefore,
28

     [PROPOSED] ORDER GRANTING STIPULATED MOTION FOR STAY OF PROCEEDINGS
     - 4:18-cv-05582 HSG ___________________________________________
 1
             The Motion is hereby ORDERED GRANTED. This action, Case No. 4:18-cv-05582
 2
     HSG, is hereby stayed for 90-days from the date of entry of this Order. Absent any subsequent
 3
     orders staying this proceeding over 90-days, Appellants’ response brief shall be due 7 days after
 4
 5   the expiration of the 90-day stay.

 6           IT IS SO ORDERED.
 7
 8
 9   Date:
                                          HAYWOOD S. GILLIAM, Jr.,
                1/25/2019

10                                        United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     [PROPOSED] ORDER GRANTING STIPULATED MOTION FOR STAY OF PROCEEDINGS
     - 4:18-cv-05582 HSG ___________________________________________
                                                      2
